NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0118-17T4

SUSAN MANLEY,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and METROPOLITAN PLANT
EXCHANGE, INC.,

     Respondents.
__________________________

                    Submitted May 22, 2019 – Decided June 6, 2019

                    Before Judges Vernoia and Moynihan.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 114,629.

                    Susan Manley, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Melissa Dutton Schaffer,
                    Assistant Attorney General, of counsel; Rimma
                    Razhba, Deputy Attorney General, on the brief).
            Respondent Metropolitan Plant Exchange, Inc. has not
            filed a brief.

PER CURIAM

      Claimant Susan Manley appeals from a Board of Review (Board) final

agency decision adopting an Appeal Tribunal determination that she is

disqualified from receiving unemployment compensation benefits because she

did not leave her job at a florist shop for good cause attributable to the work, see

N.J.S.A. 43:21-5(a), and ordering that she refund $881 in benefits she received

during her disqualification, see N.J.S.A. 43:21-16(d). We affirm.

      Manley     was   employed     by   Metropolitan     Plant   Exchange,     Inc.

(Metropolitan), from May 31, 2016, until she resigned on January 27, 2017.

Following her resignation, she received $881 in unemployment compensation

benefits for the weeks ending February 18, 2017, through March 4, 2017.

      The Deputy Director later notified Manley that she was disqualified for

benefits as of January 22, 2017, because she left work with Metropolitan without

good cause attributable to the work. The Deputy Director also determined

Manley was liable to refund the $881 in benefits she received. Manley appealed

the disqualification and refund order.

      The Appeal Tribunal conducted a telephonic hearing on Manley's appeal .

Manley testified that in October 2016, she advised her supervisor at

                                                                            A-0118-17T4
                                         2
Metropolitan that she obtained a part-time job with another employer. Manley

said the supervisor reacted negatively to the announcement and thereafter

mistreated her.   Manley testified that in one instance another employee, a

cashier, was selected over her to perform floral work while they were both at

work in Metropolitan's facility. 1

      Manley also claimed that after working thirty-seven and a half hours per

week through October, November and December, the supervisor reduced her

weekly work hours to twenty-seven and a half beginning in January 2017

because Metropolitan's business slowed following the year-end holidays. The

hours of other employees were also reduced, and Manley acknowledged

Metropolitan's business slowed during the early portion of the calendar year.

Manley testified the supervisor said her hours would increase when business

improved.    Manley searched for work with another employer due to her

dissatisfaction with the supervisor's purported treatment. She resigned from

Metropolitan on January 27, 2017.

      The Appeal Tribunal found Manley voluntarily left her job because of the

working environment, but she failed to present evidence establishing the



1
  Manley also testified the supervisor threw out her coffee cup, but admitted she
had no personal knowledge or other evidence supporting that claim.
                                                                         A-0118-17T4
                                       3
supervisor's behavior "was unduly harsh [such] that the working conditions were

so severe as to cause [her] to leave available work for no work at all." The

Appeal Tribunal concluded Manley was therefore "disqualified for benefits as

of [January 22, 2017,] in accordance with N.J.S.A. 43:21-5(a)," and ordered that

she refund the $881 in benefits she received during the period of her

disqualification. See N.J.S.A. 43:21-16(d). Manley appealed.

      The Board initially ordered a remand for a new hearing because a

complete and audible record of the Appeal Tribunal hearing was not available

for review.    The Board vacated the remand order after receiving a digital

recording of the hearing. In its final decision, the Board affirmed the Appeal

Tribunal's findings and conclusion, upheld Manley's disqualification and

ordered the $881 refund. This appeal followed.

      In her pro se brief on appeal, Manley offers the following arguments for

our consideration:

              POINT 1

              THE DECISION WAS INCORRECT, BECAUSE MY
              UNEMPLOYMENT BENEFITS WERE AWARDED,
              AND IF THERE WAS A QUESTION REGARDING
              MY ELIGIBILITY THEN THE BENEFITS SHOULD
              NOT HAVE BEEN AWARDED AT THAT TIME,
              AND     A    NOTICE     SHOULD     HAVE
              AUTOPOPULATED DURING THE APPLICATION
              PROCESS TO ADVISE THERE WAS AN ISSUE.

                                                                        A-0118-17T4
                                       4
            AND IN ADDITION, WHY WOULD I CONTINUE
            TO BE SENT A NOTICE FROM BOTH
            UNEMPLOYMENT AND THE BOARD OF REVIEW
            PROCESS SAYING I MUST CONTINUE TO CLAIM
            BENEFITS OR I COULD LOSE ELIGIBILITY IF
            THERE WAS A QUESTION ABOUT MY
            ELIGIBILITY, AND THIS IS VERY CONFLICTING
            INFORMATION.

            POINT 2

            WHEN I SPOKE WITH NANCY THE HR
            REPRESENTATIVE AT METROPOLITAN PLANT
            SHE ADVISED ME THE COMPANY WOULD NOT
            DENY UNEMPLOYMENT TO ANYONE OF THEIR
            EMPLOYEES SO WHY IS THERE AN ISSUE WITH
            MY ELIGIBILITY.

            POINT 3

            AND IN ADDITION, WHY WOULD I CONTINUE
            TO BE SENT A NOTICE FROM BOTH
            UNEMPLOYMENT AND THE BOARD OF REVIEW
            PROCESS SAYING I MUST CONTINUE TO CLAIM
            BENEFITS OR I COULD LOSE ELIGIBILITY IF
            THERE WAS A QUESTION ABOUT MY
            ELIGIBILITY, AND THIS IS VERY CONFLICTING
            INFORMATION.


      Our review of decisions by administrative agencies is limited.       In re

Stallworth, 208 N.J. 182, 194 (2011).         The "final determination of an

administrative agency . . . is entitled to substantial deference." In re Eastwick

Coll. LPN-to-RN Bridge Program, 225 N.J. 533, 541 (2016). We reverse if the


                                                                         A-0118-17T4
                                       5
decision of the administrative agency is "'arbitrary, capricious, or unreasonable,'

the determination 'violate[s] express or implied legislative policies,' the agency's

action offends the United States Constitution or the State Constitution, or 'the

findings on which [the decision] was based were not supported by substantial,

credible evidence in the record.'" Ibid. (alterations in original) (quoting Univ.

Cottage Club of Princeton N.J. Corp. v. N.J. Dep't of Envtl. Prot., 191 N.J. 38,

48 (2007)). "The burden of demonstrating that the agency's action was arbitrary,

capricious or unreasonable rests upon the person challenging the administrative

action." In re Arenas, 385 N.J. Super. 440, 443-44 (App. Div. 2006); see also

Brady v. Bd. of Review, 152 N.J. 197, 218 (1997) ("Claimants bear the burden

of proof to establish their right to unemployment benefits.").

      Under N.J.S.A. 43:21-5(a), a person is ineligible for unemployment benefits

if he or she leaves work voluntarily without good cause attributable to such work.

N.J.A.C. 12:17-9.1(b) defines "good cause attributable to such work" as "a reason

related directly to the individual's employment, which was so compelling as to give

the individual no choice but to leave the employment." "The decision to leave

employment must be compelled by real, substantial and reasonable circumstances

not imaginary, trifling and whimsical ones." Domenico v. Bd. of Review, 192 N.J.

Super. 284, 288 (App. Div. 1983). Further, "[m]ere dissatisfaction with working


                                                                            A-0118-17T4
                                         6
conditions which are not shown to be abnormal or do not affect health, does not

constitute good cause for leaving work voluntarily." Ibid. (quoting Medwick v. Bd.

of Review, 69 N.J. Super. 338, 345 (App. Div. 1961)). "In the wake of a voluntary

departure from work, the claimant bears the burden 'to establish good cause

attributable to such work for leaving.'" Ardan v. Bd. of Review, 231 N.J. 589, 603

(2018) (quoting N.J.A.C. 12:17-9.1(c)).

      We discern no basis to reverse the Board's determination that Manley failed

to sustain her burden of establishing she resigned for good cause attributable to the

work. She did not present any evidence demonstrating she was subject to conditions

leaving her no choice but to resign. N.J.A.C. 12:17-9.1(b). Manley argues she

resigned because she was subject to bullying by her supervisor. The record,

however, is devoid of any evidence supporting that characterization of her

supervisor's actions. She failed to present any evidence establishing a "cause

sufficient to justify [her] voluntarily leaving the ranks of the employed and joining

the ranks of the unemployed." Domenico, 192 N.J. Super. at 287 (quoting Condo v.

Bd. of Review, 158 N.J. Super. 172, 174 (App. Div. 1978)). The Board correctly

concluded she is disqualified from benefits following her voluntary resignation.

      We also find no merit in Manley's argument that the Board erred by requiring

that she refund the benefits paid during her disqualification. N.J.S.A. 43:21-16(d)(1)


                                                                              A-0118-17T4
                                          7
requires that a claimant refund benefits received while she "was disqualified from

receiving benefits." Manley contends she should be exempt from the requirement

that she refund the benefits because she received the benefits in good faith and

without fault. It is well-settled, however, that "N.J.S.A. 43:21-16(d) requires the full

repayment of unemployment benefits received by an individual who, for any reason,

regardless of good faith, was not actually entitled to those benefits." Bannan v. Bd.

of Review, 299 N.J. Super. 671, 674 (App. Div. 1997). Requiring the refund of

benefits paid when a claimant is disqualified "furthers the purpose of the

unemployment compensation laws," prevents the depletion of the "Unemployment

Trust Fund" by "recoup[ing] benefits erroneously paid to an unentitled recipient,

however blameless he or she may have been," ibid., and is required by federal law,

see 42 U.S.C. § 503, for states receiving federal funds used to assist in the

administration of unemployment compensation laws, Bannan, 299 N.J. Super. at

675.

       Manley's remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

       Affirmed.




                                                                               A-0118-17T4
                                           8